Citation Nr: 1019636	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-06 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for high 
cholesterol.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as heartburn, to include as secondary to 
high cholesterol.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1993 to November 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO in Newark, New Jersey, currently retains 
jurisdiction of the Veteran's claim file.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in January 2010.  A transcript 
of the hearing is of record.  She submitted additional 
evidence at that time, along with a waiver of initial 
consideration by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for high 
cholesterol in May 2001.  The Veteran received timely notice 
of the determination, but did not appeal, and that decision 
became final.  

2.  Evidence received since the May 2001 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and does not relate to an unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for high cholesterol.  

3.  Heartburn was not manifest during service, was not shown 
for several years following service, and is unrelated to 
service or a service-connected disability.  




CONCLUSIONS OF LAW

1.  The May 2001 rating decision which denied a claim for 
service connection for high cholesterol is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103 (2009).

2.  New and material evidence has not been received since the 
May 2001 rating decision, and the claim for entitlement to 
service connection for high cholesterol is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

3.  A gastrointestinal disorder, claimed as heartburn, was 
not incurred in or aggravated by active duty service, and is 
not proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

The RO originally denied entitlement to service connection 
for high cholesterol in a May 2001 rating decision on the 
basis that high cholesterol is a laboratory finding and is 
not considered a disease.  The Veteran did not appeal that 
decision within one year and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 
(2009).  

In September 2004, the Veteran filed to reopen her claim for 
service connection for high cholesterol.  In the January 2005 
rating decision currently on appeal, the RO found new and 
material evidence had not been submitted.  She appealed this 
decision.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence considered at the time of the May 2001 rating 
decision pertaining to the Veteran's claimed high cholesterol 
included her service treatment records (STRs).

Evidence submitted since the May 2001 rating decision 
includes numerous post service VA treatment records noting an 
assessment of hyperlipidemia, and statements from the Veteran 
indicating that upon separation from service she was noted to 
have elevated cholesterol levels.  

For definitional purposes, the Board notes that 
hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia, etc."  
Dorland's Illustrated Medical Dictionary 795 (28th ed. 1994).

Regarding the post service VA treatment records indicating 
that the Veteran has hyperlipidemia, this evidence is new 
because it is not duplicative of evidence considered by the 
RO at the time of its May 2001 rating decision.  However, 
this evidence is not material because it merely notes that 
she Veteran had hyperlipidemia, which is not a disability for 
which service connection can be granted.  

Of note, an elevated cholesterol level represents a 
laboratory finding and not a disability for VA purposes.  See 
61 Fed. Reg. 20440, 20445 (May 7, 1996).  A symptom, without 
a diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

Similarly, the Veteran's statements that she had elevated 
cholesterol levels during service, even assuming their 
credibility, are not material because they do not relate to 
the unestablished fact of whether the Veteran has a current 
disability for VA purposes as required by 38 C.F.R. § 3.303.  
Regardless of whether she had high cholesterol during 
service, service connection cannot be granted for high 
cholesterol.  Thus, her statements are not material to reopen 
the claim.  

Therefore, none of the evidence submitted since the May 2001 
rating decision presents a reasonable possibility of 
substantiating the claim of service connection for high 
cholesterol.  Given the absence of receipt of any new and 
material evidence since the May 2001 rating decision, 
reopening the claims to entitlement to service connection for 
high cholesterol is not warranted.    

Service Connection Claim

The Veteran seeks service connection for heartburn, which she 
contends is secondary to high cholesterol.  She further 
maintains that she had elevated cholesterol levels during 
service.  She also testified during her January 2010 hearing 
that she took Tums and Nexium during service for her 
heartburn and that following service she went to the VA 
clinic in Fort Huachuca to treat the disorder.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2009).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  Since the Veteran is not service-connected for high 
cholesterol, there can be no grant of benefits on a secondary 
basis.

Next, the Veteran's service treatment records (STRs) are 
negative for any in-service treatment for heartburn.  April 
1995 STRs do reflect that the Veteran complained of stomach 
cramps; an assessment of abdominal pain of unclear etiology 
was noted.  At the time of discharge in June 1999, she self-
reported that she did not have a past or current medical 
history of frequent indigestion or stomach trouble.  Thus, 
although stomach cramps were noted in service, the STRs do 
not indicate that the Veteran had chronic heartburn during 
service.    

	Next, post-service evidence does not reflect heartburn 
symptomatology for almost two years after service discharge.  
October 2002 VA treatment records noted that the Veteran was 
having reflux 4 times a week, and used a cholesterol 
medication, which she felt made her constipated and gassy.  
September 2005 VA treatment records note that she was given 
an assessment of reflux and indicated that she was given a 
prescription medication to treat the condition.  
	
	February 2006 VA treatment records note an assessment of 
esophagal spasms, and July 2006 private treatment records 
note that the Veteran was found to have a sliding hiatal 
hernia.  Thus, the October 2002 treatment record is the first 
recorded symptomatology related to heartburn, coming some two 
years after discharge.  Therefore, the medical evidence does 
not reflect continuity of symptomatology.  
	
	In addition to the absence of documented post-service 
symptomatology related to heartburn for almost two years, the 
evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  She has 
indicated that she continued to experience symptoms relating 
to heartburn disorder during and shortly discharge from the 
service.  She specifically testified that her heartburn 
started when she was Med-Boarding out and it continued on 
with treatment at the VA clinic in Fort Huachuca.  
	
	In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  
	
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Significantly, 
at the time of discharge in June 1999, the Veteran herself 
noted that she did not have a past or current medical history 
of frequent indigestion or stomach trouble.  This 
contemporaneous evidence is inconsistent with her current 
assertion that she had been having problems since service.
	
	Next, the Board also notes the multi-year gap between 
discharge from active duty service (1999) and initial 
reported symptoms related to heartburn  in approximately 2002 
(a 2 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where Veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds her current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although the Board must take 
into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
her lay statements.  
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
evidence does not attribute the Veteran's heartburn to active 
duty.    

The October 2002 VA treatment record notes that the Veteran 
reported having reflux and that she also reported feeling 
that her cholesterol medication made her constipated and 
gassy.  The Board notes that this treatment record does not 
relate the Veteran's cholesterol medication to her reflux, 
and instead notes that the Veteran's believed her cholesterol 
medication caused symptoms that are physiologically distinct 
from heartburn or reflux.  

The Board also notes that this medical report, which contains 
the Veteran's self-reported complaints, is merely a 
recitation of her statements.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of lay history is 
not transformed into medical evidence simply because it was 
transcribed by a medical professional).

The Board has also considered the Veteran's statements 
asserting a nexus between her current heartburn and active 
duty service, including her claims that her high cholesterol 
in service is a cause of her heartburn.  While the Board 
reiterates that she is competent to report symptoms as they 
come to her through her senses, a diagnosis of heartburn is 
not the type of disorder that a lay person can provide 
competent evidence on questions of etiology.  

Additionally, because the Veteran is not service connected 
for high cholesterol, her claimed heartburn cannot be 
secondary to high cholesterol within the meaning of 38 C.F.R. 
§ 3.310(a).  Secondary service connection requires evidence 
of a connection to a service-connected disability.  See 
Reiber, 7 Vet. App. at 513.   

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the RO provided the 
Veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date by letter dated in March 2006.  While notice 
pursuant to Dingess was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  

The claim was subsequently readjudicated in a January 2009 
supplemental statement of the case (SSOC), following the 
provision of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

Furthermore, while the pre-adjudication notification did not 
advise the Veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, no new disability rating or effective date for 
award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the new and material evidence claim, the pre-
adjudication notification was in compliance with Kent v. 
Nicholson, 20 Vet, App. 1 (2006).  Specifically, the October 
2004 pre-adjudication notice letter informed the Veteran of 
the basis of the last final denial in May 2001 for the claim 
of service connection for high cholesterol (that high 
cholesterol is not a disease, but a laboratory finding), and 
described the meaning of "new" and "material" evidence in 
order to reopen the claim.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

A medical examination was not provided regarding the etiology 
of the claimed heartburn.  VA's duty to assist doctrine does 
not require that the Veteran be afforded a medical 
examination because, as discussed above, there is no 
competent or credible evidence, including a continuity of 
symptomatology, indicating an association between an in-
service event, exposure, or disability and the claimed 
current heartburn.  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Here, the RO has obtained VA clinical records, including 
those from the Southern Arizona VA Health Care System as 
early as 2000, and STRs.  In addition, the Board finds that 
the medical evidence of record is sufficient to make a 
decision on the claim.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim for high cholesterol is denied.

Service connection for a gastrointestinal disorder, claimed 
as heartburn, to include as secondary to high cholesterol, is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


